—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lally, J.), dated May 5, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Loretta McManus did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to come forward with sufficient admissible evidence to rebut the defendant’s initial showing that the plaintiff Loretta McManus did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly granted to the defendant dismissing the complaint (see, Licari v Elliott, 57 NY2d 230). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.